       Case 3:17-cv-08004-SPL Document 243 Filed 07/22/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-17-08004-PCT-SPL
      Stephen C., et al.,
 9                                             )
                                               )
                        Plaintiffs,            )    ORDER
10                                             )
      vs.
11                                             )
                                               )
      Bureau of Indian Education, et al.,      )
12                                             )
13                      Defendants.            )
                                               )
14                                             )

15          The Court has received an inquiry regarding members of the public or media who
16   wish to listen to the July 23, 2020, telephonic Final Pretrial Conference. Although the
17   standard is that federal district courts may not broadcast their proceedings, the Executive
18   Committee of the Judicial Conference recently issued a guidance document that
19   “approve[s] a temporary exception to the policy to allow a judge to authorize the use of
20   teleconference technology to provide the public and the media audio access to court
21   proceedings while public access to federal courthouses generally, or with respect to a
22   particular district, is restricted due to health and safety concerns during the Coronavirus
23   Disease (COVID-19) pandemic.”
24   ///
25   ///
26   ///
27   ///
28   ///
      Case 3:17-cv-08004-SPL Document 243 Filed 07/22/20 Page 2 of 2




 1         Given this development, public access to the July 23, 2020 telephonic Final Pretrial
 2   Conference will be permitted. Members of the public and the media seeking access are
 3   directed to email AZD-PIO@azd.uscourts.gov to obtain dial-in instructions. Pursuant to
 4   Local Rule 43.1, participants are reminded that audiotaping court proceedings is
 5   prohibited.
 6         Dated this 21st day of July, 2020.
 7
 8                                                   Honorable Steven P. Logan
                                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
